Citation Nr: 0314543	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-05 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island, 
appealing decisions by the VA Debt and Management Center, St. 
Paul, Minnesota.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran was not without fault in creating the 
overpayment of improved nonservice-connected disability 
benefits in the amount of $10,518.00.  

3.  Repayment of the $10,518.00 debt would not cause the 
veteran an undue financial hardship nor would repayment of 
the debt defeat the purpose for which the benefits were 
intended.  

4.  The entire $10,158.00 debt has been repaid and cleared.  


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected 
disability benefits in the amount of $10,518.00 was not 
against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In 1975, the veteran was awarded old law nonservice-connected 
disability pension.  In late 1987 his disability pension was 
terminated due to unreported earned income, creating an 
overpayment.  The veteran applied for consideration of a 
waiver or recovery of the overpayment, which was granted by 
the Committee on Waivers and Compromises in August 1989 on 
the basis that recovery of the debt would cause him a 
financial hardship.  

VA received the veteran's reopened claim for pension in April 
1993.  In October 1994, he was awarded improved nonservice-
connected pension benefits, effective from April 1993.  The 
pension included additional benefits for his wife and two 
children.  He was also granted an additional special monthly 
pension based on the need for aid and attendance.  The amount 
of the veteran's nonservice-connected disability pension 
benefits was based on the reported financial information he 
had submitted showing no countable family income.  He was 
notified that he had been awarded VA nonservice-connected 
disability benefits, effective April 1, 1993, at a rate 
reflecting the maximum amount allowed by law for a married 
veteran with a spouse and two dependent children.  He was 
notified of the award by VA letter in October 1994, which 
also showed adjustments in the monthly benefits awarded, 
based on financial information, supplied by him, showing his 
wife receiving unemployment compensation and a retroactive 
Social Security check, effective from June 1993, both the 
veteran and a dependent child receiving Social Security 
payments, effective in July 1993, and other adjustments 
through early 1995.  He was further advised that, in 
computing the monthly nonservice-connected disability 
pension, his wife's income was counted from June 1, 1993, to 
June 1, 1994; his dependent child's income was counted from 
July 1, 1993, to July 1994; and, since the dependent child 
reached 18 years of age in April 1995, she was removed from 
the veteran's award as of her birth date.  The VA letter 
further advised him of the rate he was to receive and the 
basis for the VA pension rate.  There were also attachments 
to the letter detailing, in part, appellate rights and 
pertinent income information.  He was advised that the amount 
of his pension was based on the financial information he had 
reported on his pension application and subsequent financial 
statements.  He was informed that the amount of his monthly 
pension was based on his countable family income; that there 
is a maximum annual rate of pension permitted by VA; and that 
the amount of VA pension he would receive would be the 
difference between his countable income and the maximum 
amount allowed a veteran by law; and that adjustment had to 
be made to his pension whenever his family income changed.  
He was instructed to immediately notify VA if his family 
income changed; otherwise, an overpayment of pension benefits 
might result for which he would be held liable.  

In 1996, VA received information through an interagency 
financial match, subsequently confirmed by the veteran, that 
his wife had received unreported income from wages in 1994, 
1995, and 1996.  In November 1996 and December 1996, VA 
notified the veteran of the proposal to terminate his 
benefits retroactively to July 1994, terminate benefits from 
February 1995, and reinstate benefits in March 1996, based on 
evidence showing that his wife had earnings of $4,888.00 in 
1994, $8,003.00 in 1995, and $7,129.00 in 1996, and no 
countable family income, other than Social Security payments 
for the veteran, effective from March 1996.  The retroactive 
adjustment of the veteran's nonservice-connected disability 
pension created an overpayment of benefits, in the amount of 
$10,518.00, which he had received but to which he was not 
entitled.  

In April 1997, VA received the veteran's request for waiver 
of recovery of the $10,518.00 overpayment.  He also submitted 
a financial report, which reflected that his total monthly 
family income consisted of $904.00 Social Security disability 
for himself and $588.00 nonservice-connected disability VA 
pension, for a total of $1,492.00.  His monthly family 
expenses for rent or mortgage, food, and utilities amounted 
to $1,100.00; an additional $537.00 for insurance ($200.00), 
credit card debt ($70.00) and automobile loan ($267.00) for 
total monthly expenses of $1,637.00.  His unpaid balance of 
credit card debts totaled $11,353.00, and he listed a pickup 
truck, valued at $10,000.00, as his only asset.  

In July 1997, the Committee on Waivers and Compromises denied 
the veteran request for waiver of recovery of the $10,518.00 
overpayment.  Subsequently, partial benefits were withheld 
from the veteran's VA pension.  

The veteran's financial statement, dated in February 2002, 
shows total monthly family countable income of $1,409.00, 
consisting of Social Security and VA benefits, with monthly 
expenses totaling $1,982.00, consisting of rent or mortgage 
payment, food, utilities, insurance, and credit card monthly 
installments.  The unpaid credit card balance was listed as 
$35,405.00, savings of $200.00, and an automobile valued at 
$1,000.00.  

In March 2002, VA letter notified the veteran that full 
payment that the debt had been completed and no further 
deductions were currently being made against the veteran's 
benefits toward the debt.  

Analysis

The law precludes a waiver of recovery of an overpayment, or 
a waiver of collection, of any indebtedness where there 
exists, in connection with the claim for such waiver, an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery, the collection of such 
indebtedness, or any interest thereon.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  

In the veteran's case, the RO's Committee on Waivers and 
Compromises denied the veteran's waiver request for repayment 
or collection of the $10,518.00 overpayment in VA pension 
benefits.  In so doing, the Committee found no fraud, 
misrepresentation, or bad faith in the veteran's failure to 
timely report receipt of family income, consisting of his 
wife's wages received in 1994, 1995 and 1996.  The Committee 
further found that repayment of the debt would not be against 
the principles of equity and good conscience.  

Since the Committee has found no fraud, misrepresentation, or 
bad faith in the veteran's failure to timely report his 
receipt of family income for 1994, 1995 and 1996, the Board 
will not disagree with this finding.  However, the remaining 
question for consideration is whether recovery from the 
veteran of the overpayment of VA pension would be against the 
principles of equity and good conscience.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In this 
regard, the facts and circumstances in this particular case 
must be weighed carefully.  Different factors will enter into 
the decision, to include the relative fault of the veteran, 
weighing his fault against any fault on the Government's 
part, whether there was any unjust enrichment on the 
veteran's part, whether there would be financial hardship on 
the veteran's part resulting from recovery of the 
indebtedness, whether recovery of the indebtedness would 
defeat the purpose for which the benefits would otherwise be 
authorized, and whether the veteran relinquished a favorable 
right or changed his position by reason of having received 
the benefit.  See generally Cullen v. Brown, 5 Vet. App. 510 
(1993).  

In the evaluation of whether application of the equity and 
good conscience standard would result in a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated factors noted above.  Here, however, the veteran 
has not contended, nor does the evidence demonstrate, that 
the veteran relinquished a favorable right or changed his 
position by reason of having received the benefit.  

In the veteran's case, he was informed both at the time he 
applied for nonservice-connected disability pension, at the 
time of his award of the benefits, and in numerous reminder 
letters, that the amount of his monthly VA pension is based 
on his family annual countable income, that all income must 
be reported, and VA will determine the amount of income 
countable for VA purposes.  However, he failed to notify VA 
that his wife had earned wages in 1994, 1995 and 1996.  It 
was not until late 1996 that, through an interagency 
financial match, VA was made aware that the veteran's family 
income included his wife's earned wages.  Despite 
notification by VA to the veteran that his amount of his 
monthly pension was dependent on his family's income, he did 
not report his wife's income.  Rather, VA obtained the 
information through interagency financial match.  It was only 
after notified of this discovery, did the he verify such 
income.  His family income, beginning July 1994 was more than 
previously reported, and from February 1995, when his pension 
was terminated, clearly exceeded the maximum amount allowed 
by regulation for a veteran with dependents, and with reduced 
family income reinstated in March 1996.  Hence, his VA 
benefits were amended and even terminated for a period, 
thereby creating an overpayment of pension, in the amount of 
$10,158.00 to which he was not entitled.  Meanwhile, during 
that time, he had been accepting VA pension benefits when he 
knew, or should have known, that he was not entitled to those 
benefits because he was receiving family income, which was 
not reported to VA.  

At the time the veteran was notified of the overpayment, he 
submitted a financial statement showing his total monthly 
family income amounted to $1,492.00 and monthly expenses 
amounted to $1,637.00.  Included in those expenses were 
monthly payments for credit card accounts.  Expenses exceeded 
income by $145.00.  

In February 2002, his financial statement shows total monthly 
family countable income of $1,409.00, consisting of Social 
Security and VA benefits, with monthly expenses totaling 
$1,982.00, consisting of rent or mortgage payment, food, 
utilities, insurance, and credit card monthly installments.  
The unpaid credit card balance was then listed as $35,405.00.  
Expenses exceeded income by $573.00.  

While the Board realizes a veteran's family income should 
first be used for shelter and necessary household expenses, 
which, given the veteran's monthly family income, would have 
covered such expenses and would not cause him or his wife an 
undue financial hardship, if he had not incurred credit card 
debt.  However, it also appears that he used monthly income 
to make installment payments to creditors other than the 
Government.  While repayment of these installment debts shows 
fiscal and financial responsibility on his part, the Board 
also notes that, at the very least, the Federal Government 
should receive the same repayment consideration as non-
Government creditors.  While the veteran asserts that he was 
forced to use credit cards to cover expenses when VA reduced 
the actual benefits he received to recoup the overpayment 
debt, the record shows that he already had accumulated credit 
card installment debts at the time he was notified of the 
overpayment in early 1997.  Also, evidence of record shows 
that, as difficult as it was for the veteran, it was not 
impossible to have the overpayment debt repaid.  In fact, the 
debt has been repaid and the debt cleared so no longer is any 
actual funds being withheld from the veteran's pension.  
Under the unique circumstances of this case, the Board finds 
that the recovery of the overpayment at issue was not against 
the principles of equity and good conscience.  Rather, the 
veteran's failure to make restitution for this overpayment 
would have resulted in an unfair gain to him and would have 
been an unjust enrichment at the expense of the Government.  
The request for waiver of the overpayment of VA nonservice-
connected disability pension benefits, in the amount of 
$10,158.00, is denied.  


ORDER

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected disability benefits in the amount of 
$10,518.00 is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

